 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER J. LANGLEY,                            No. 2:19-CV-01022-TLN-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    WELL PATH MEDICAL, et al.,
15                       Defendants.
16

17          Plaintiff Christopher Langley, a prisoner proceeding pro se, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to Eastern District of California local rules.

20          On August 14, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice that any objections to the findings and

22   recommendations were to be filed within fourteen days. (ECF No. 11.) No objections were filed.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

24   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   Court finds the Findings and Recommendations to be supported by the record and the magistrate

26   judge’s analysis.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. The Findings and Recommendations, filed August 14, 2019 (ECF No. 11), are adopted
                                                        1
 1   in full;

 2              2. This action is DISMISSED, without prejudice, for lack of prosecution and failure to

 3   comply with court rules and orders; and

 4              3. The Clerk of the Court is directed to enter judgment and close this file.

 5              IT IS SO ORDERED.

 6   Dated: October 1, 2019

 7

 8

 9                                           Troy L. Nunley
                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
